OPINION
By THE COURT.
This is an appeal from a judgment of the Probate Court sustaining the executor’s exceptions to the determination of inheritance tax, thereby holding that certain stock which decedent had held in his lifetime had been disposed of by a gift to his son Arthur F. Dickson which was not made in contemplation of death.
There is no dispute as to the law which controls the determination of the controlling question in this case. The controversy between the parties is to the probative effect of the facts. To restate them would serve no good purpose. It was the province of the Probate Judge, in the first instance, to weigh and resolve these facts, which he did in favor of the appellee. Unless his action in weighing the evidence is manifestly unsupported by any reasonable view thereof we may not reverse. We cannot so hold. There is support in the record for the judgment. It will be affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.